DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim element “a unidirectional entry and capture member” in claim 1, and all dependent claims thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12,  of copending Application No. 16/361, 139. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 16/361, 139 are directed to  an overlay with a base that has a top and bottom side, and a handle located in one area and the guides in another area.  Furthermore, copending Application No. 16/361, 139 is narrower than the claims of current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the term “substantially” in  line 3 a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the term “substantially” render claims limitation “substantially planar base” indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 Claim 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al., (US 20090308400; hereinafter Wilson).

Regarding claim 11, Wilson shows An overlay for providing a movable indexed adjustable interface between a subject and a radiation couch (Fig. 1, Fig. 9 and abstract; specifically the overlay for immobilizing a patient for use with a treatment couch and as seen in Fig. 9 has a moveable index feature), the overlay comprising: a substantially planar base including a top side and a bottom side (Fig. 9; specifically that there would be a top side and bottom side and that this is flat); a handle located on a top side at an inferior longitudinal end of the base (Fig. 9; specifically the two handles 32 which are seen as top side located); and one or more glides located on a bottom side at an opposing superior longitudinal end of the base (Fig. 2-3 and Fig. 9; specifically the glide that glides along rails; the Examiner notes that the claim does not require that the one or more glides be permanently stationary located on the bottom side of the planar base, therefore, even though the one or more glides taught by Wilson is moveable, it can be placed and located at the bottom side of the planar base).

Regarding claim 12, Wilson shows further comprising indexed engagement features to engage directly or indirectly with the radiation couch (Fig. 3, specifically elements 24 and [0052] that these features are used to attach features to couch tops).

Regarding claim 13, Wilson shows wherein the indexed engagement features are arranged to engage with an indexing bar that engages with the radiation couch, (Fig. 9 and [0052]; specifically that apertures are used to index a patient support panel and thus engage it to a couch top).

Regarding claim 14, Wilson shows wherein the one or more glides include a first set of glides located on the bottom side at the inferior longitudinal end of the base, the first set of glides being configured to provide resistance to movement of the base along a longitudinal direction (Fig. 14; specifically where the elements are attached to the base at particular locations and glides and where these are used to resist movement attachable to lock bar as seen in Fig. 9) and a second set of longitudinal glides located on bottom of the second longitudinal end of the base, the second set of glides being configured to permit movement of the base along the longitudinal direction (see fig. 1; 3 and 25).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Elekta (“Prostate Intra-Fractional Motion Management”, Youtube, 2016, https://www.youtube.com/watch?v=Qr8z5ELbQJw, herein referred to as “Clarity”), in view of Blyakher et al. (US 2011/0170671; hereinafter Blyakher).

    PNG
    media_image1.png
    724
    1132
    media_image1.png
    Greyscale
Regarding claims 1 and 21, Clarity teaches: An overlay for providing a movable interface between an ultrasound probe holder and a couch for radiotherapy (Overlay with arrow pointing toward it with movable ultrasound probe on rails reproduced below), the overlay comprising: a planar base including a top side (Figure produced above with overlay arrow pointed toward it that is planar and has a top side facing up); and a centrally located elongated guide extending longitudinally along the top side of the base to guide translational movement of the ultrasound probe holder along a longitudinal axis of the overlay (Figure produced above where the guide is seen longitudinally arranged on the top of the base with a railing that the ultrasound probe can slide along); 


    PNG
    media_image2.png
    765
    1212
    media_image2.png
    Greyscale


wherein the elongated guide comprises a longitudinal groove arranged to guide the ultrasound probe holder during translational movement along the longitudinal axis of the overlay (See Figure reproduced below of the guide for which the probe holder is on and the longitudinal groove which is circled for movement of the probe).

Furthermore, Clarity shows a first end of the elongated guide includes a entry to allow engagement of the ultrasound probe  holder into the groove (figure above on page 10 shows where the proximal portion of the elongated guide provides the entry for the ultrasound probe holder an entry into the groove), and wherein a second end of the elongated guide includes a stop to prevent exit of the ultrasound probe holder from the groove (figure above on page 10 shows a location where the probe would stop moving and act as the sop to prevent exit of the prob holder), but fails to explicitly state a unidirectional entry and capture member (flap) at the first end of the elongated guide, the unidirectional entry and capture member (flap) is configured to allow entry and engagement of a portion of the probe holder into the groove and to inhibit exit from the groove without user-disengagement of the unidirectional entry and capture member.
Blyakher discloses a system and apparatus for patient positioning table.  Blyakher teaches a unidirectional entry and capture member (flap) at first end of elongated guide (see par. [0022], [0032], [0033], [0035] and fig. 1 and 2), the unidirectional entry and capture member (flap) is configured to allow to engagement a portion of an element (see par. [0022], [0032], [0033], [0035] and fig. 1 and 2) and inhibit exit of the element without user-disengagement of the unidirectional entry and capture member (see par. [0022], [0032], [0033], [0035] and fig. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Clarity to incorporate a unidirectional entry and capture member (flap), as taught by Blyakher, to provide a engage and release mechanism to easily detach the ultrasound holder.  The Examiner notes that upon modification of Clarity to incorporate the a unidirectional entry and capture member at the elongated guide as taught by Blyakher would provide having the unidirectional entry and capture member configured to allow entry and engagement of a portion of the probe into the groove to inhibit exit from the groove without user-disengagement of the unidirectional entry and capture member.
Regarding claim 30, Clarity and Blyakher disclose the invention substantially as described in the 103 rejection above, furthermore, Blyakher teaches wherein the flap is resiliently biased (see par. [0022], [0032], [0033], [0035] and fig. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized resilient-biased flap in the invention of Clarity, as taught by Blyakher would provide having the unidirectional entry and capture member configured to allow entry and engagement of a portion of the probe into the groove to inhibit exit from the groove without user-disengagement of the unidirectional entry and capture member.

Claims 3-4 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elekta (“Prostate Intra-Fractional Motion Management”, Youtube, 2016, https://www.youtube.com/watch?v=Qr8z5ELbQJw, herein referred to as “Clarity”), in view of Blyakher et al. (US 2011/0170671; hereinafter Blyakher) as applied to claims 1 and 21 above, and further in view of Lee (US 2004/0087851).

    PNG
    media_image3.png
    691
    1051
    media_image3.png
    Greyscale
Regarding claims 3 and 22, Clarity and Blyakher disclose the invention substantially as described in the 103 rejection above, furthermore, Clarity shows wherein the elongated guide comprises a pair of rails including a first respective longitudinal grooves to guide the ultrasound probe holder during translational movement along a longitudinal axis of the overlay (See figure which shows the groove on the rail and where both rails are seen clearly in the figure reproduced below with inner grooves are seen with arrows showing the inner grooves).
But, Clarity fails to explicitly state that the grooves centrally facing each other.
Lee discloses an imaging guide system.  Lee teaches grooves centrally facing each other (see 70 in fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modify the invention of Clarity to have the grooves centrally facing each other, as taught by Lee, to provide better support and connection system for the ultrasound probe so the probe does not easily come off the guide. 

    PNG
    media_image4.png
    638
    1010
    media_image4.png
    Greyscale
Regarding claims 4 and 23, Clarity, Blyakher and Lee disclose the invention substantially as described in the 103 rejection above, furthermore, Clarity shows wherein the elongated guide comprises a pair of rails including second respective longitudinal grooves, outwardly facing away from each other and arranged to engage at least one patient support cushion (See figure  which shows the groove on the outside of the rails).
 


Claims 5-6, 8-10, 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Elekta (“Prostate Intra-Fractional Motion Management”, Youtube, 2016, https://www.youtube.com/watch?v=Qr8z5ELbQJw, herein referred to as “Clarity”), in view of Blyakher et al. (US 2011/0170671; hereinafter Blyakher) as applied to claim 1 above, and further in view of Wilson et al. (US 20090308400; hereinafter Wilson).

Regarding claims 5 and 24, Clarity and Blyakher disclose the invention substantially as described in the 103 rejection above, furthermore, Clarity shows a handle, located at a first inferior end of the base of the overlay (see figure on page 10 with regards to claim 1 where there is a handle which is seen as a first inferior end of the base of the overlay).  Clarity does not teach explicitly there are other guides besides the guides for the ultrasound probe. Wilson further teaches comprising: indexed engagement features to engage directly or indirectly with the couch (Fig. 3, specifically elements 24 and [0052] that these features are used to attach features to couch tops); and one or more glides, located on a bottom side of the base at an opposing second superior end of the base of the overlay (Fig. 2-3 and Fig. 9; specifically the glide that glides along rails).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe with overlay attachment for a patient couch as seen in Clarity to include elements that allow for locking movement of on a patient couch as seen in Wilson. The motivation to do so would be to limit movement during an imaging and interventional examination as movement causes artifacts in images and poor treatment and where this is usually done to connect elements to patient couches as seen in Wilson [0052]. 
Regarding claims 6 and 25, Clarity, Blyakher and Wilson disclose the invention substantially as described in the 103 rejection above, furthermore Wilson  further teaches: wherein the indexed engagement features are arranged to engage with an indexing bar that engages with the couch (Fig. 9; specifically the bar connecting to the indexing features and [0052]; specifically that they are used to engage a couch top).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe with overlay attachment for a patient couch as seen in Clarity to include elements that allow for locking movement of on a patient couch as seen in Wilson. The motivation to do so would be to limit movement during an imaging and interventional examination as movement causes artifacts in images and poor treatment and where this is usually done to connect elements to patient couches as seen in Wilson  [0052]. 


Regarding claims 8 and 27, Clarity, Blyakher and Wilson disclose the invention substantially as described in the 103 rejection above, furthermore Clarity teaches: wherein the base includes leg support 
    PNG
    media_image5.png
    781
    1223
    media_image5.png
    Greyscale
base regions extending in laterally opposing directions from the centrally located elongated guide (See figure reproduced below for the leg supports being positioned laterally from the elongated guide with probe), the leg support base regions configured to provide indexed longitudinal and lateral placement of respective knee support cushions (see figure reproduced below where there are leg supports).

Clarity does not explicitly teach that there are adjustments and foot supports.  However, Wilson teaches: to provide adjustable longitudinal placement of respective foot support cushions (Fig. 1; specifically the foot supports 52, which are adjustable via 30 and seeing the indexing on the railing).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe with overlay attachment for a patient couch as seen in Clarity to include elements allow for support of other appendages such as feet as seen in Wilson.  The motivation to do so would be to limit movement of appendages such as feet during imaging or treatment as movement is detrimental to image quality and can cause damage to the patient during treatment. 

Regarding claims 9 and 28, Clarity, Blyakher and Wilson disclose the invention substantially as described in the 103 rejection above, furthermore Wilson further teaches: wherein a pair of outwardly facing longitudinal grooves are configured to provide the adjustable longitudinal placement of the respective foot cushions (Fig. 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the probe with overlay attachment for a patient couch as seen in Clarity to include elements allow for support of other appendages such as feet and attach them as seen in Wilson et al.  The motivation to do so would be to limit movement of appendages such as feet during imaging or treatment as movement is detrimental to image quality and can cause damage to the patient during treatment and for easy insertion into the overlay as seen in Fig. 8 of Wilson.

Regarding claims 10 and 26, Clarity, Blyakher and WIlson disclose the invention substantially as described in the 103 rejection above, furthermore, Clarity teaches: comprising a plurality of apertures at the second superior end of the base (See figure on page 10 reproduced for claim 1 and how there are two handles and thus a plurality of apertures), the pair of apertures configured to provide a handle for providing coarse positioning of the base with respect to the couch (see figure on page 10  reproduced for claim 1 where they are handles).

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over by Elekta (“Prostate Intra-Fractional Motion Management”, Youtube, 2016, https://www.youtube.com/watch?v=Qr8z5ELbQJw, herein referred to as “Clarity”), in view of Blyakher et al. (US 2011/0170671; hereinafter Blyakher) as applied to claim 21 above, and further in view of Pandey et al. (WO 02/061371; hereinafter Pandey).
Regarding claim 29, Clarity and Blyakher disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that the flap is spring-biased. 
Pandey teaches spring biased flap (see page 5, lines 1-25).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized spring biased flap in the invention of Clarity and Blyakher, as taught by Pandey, to be able to securely held the probe holder in the groove by the spring biased flap.

Response to Arguments
The previous claim rejection under 35 USC 112 (b) has been withdrawn in view of Applicant’s amendments to claim 1.
The Examiner notes that upon further consideration and updated search, claims 1, 11 and 21 are not in condition for an allowance.  For claims 1 and 21, the examiner has provided new prior art Blyakher to teach a unidirectional entry and capture member (flap) at first end of elongated guide (see par. [0022], [0032], [0033], [0035] and fig. 1 and 2), the unidirectional entry and capture member (flap) is configured to allow to engagement a portion of an element (see par. [0022], [0032], [0033], [0035] and fig. 1 and 2) and inhibit exit of the element without user-disengagement of the unidirectional entry and capture member (see par. [0022], [0032], [0033], [0035] and fig. 1 and 2).
With regards to claim 11, the examiner notes that prior art Wilson does discloses all the claim limitations set forth in claim 11, particularly, claim limitation one or more glides located on a bottom side at an opposing superior longitudinal end of the base (see Fig. 2-3 and Fig. 9 of Wilson; specifically the glide that glides along rails; the Examiner notes that the claim does not require that the one or more glides be permanently stationary located on the bottom side of the planar base, therefore, even though the one or more glides taught by Wilson is moveable, it can be placed and located at the bottom side of the planar base).  Therefore, the Examiner note that Wilson does read on claim 11 limitation since claim 11 does not require or limit that the one or more glides are permanently stationary located on the bottom side of the planar base. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793